     Case 1:20-cv-01710-BAH Document 4-8 Filed 06/25/20 Page 1 of 16




                                     BYLAWS OF
                             OPEN TECHNOLOGY FUND
                  (A District of Columbia Nonprofit Corporation)

1.0 NAME
The name of this corporation shall be the OPEN TECHNOLOGY FUND, hereinafter referred to as
the “Corporation.”

2.0 CORPORATE PURPOSE

      2.1 Nonprofit Purpose
      The Corporation is organized and shall operate exclusively for charitable, scientific,
      literary, or educational purposes within the meaning of Section 501(c)(3) of the Internal
      Revenue Code of 1986, as amended (or corresponding provision of any future United
      States Internal Revenue law).

      2.2 Character of Affairs
      The character of affairs that the Corporation intends to conduct is consistent with the
      internet freedom objectives of the United States Agency for Global Media (USAGM), to
      support the worldwide expansion of unrestricted access by the public to information
      on the internet through the development and use of circumvention and secure
      communications technologies where such access is otherwise restricted, and to carry
      out such other activities as deemed necessary to effectuate such affairs.

             2.2.1 Mission and Objectives
             The Corporation shall promote the rights of freedom of opinion and expression,
             including the freedom to “seek, receive, and impart information and ideas
             through any media and regardless of frontiers” online in accordance with Article
             19 of the Universal Declaration of Human Rights, according to the conviction
             that open communication of information and ideas among peoples of the world
             contributes to international peace and stability. The Corporation shall
             accordingly support the efforts of USAGM journalists to disseminate, and its
             audiences to receive, international broadcasting consistent with the standards,
             principles, and goals of the International Broadcasting Act of 1994, as amended,
             22 U.S.C. 6201 et seq. (“Act”).



                                                                                            1
     Case 1:20-cv-01710-BAH Document 4-8 Filed 06/25/20 Page 2 of 16




              To achieve these objectives, the Corporation shall provide funding, services, and
              support in furtherance of efforts by and through USAGM to advance internet
              freedom globally through the research, development and implementation of
              technologies that expand unrestricted access to information on the internet; to
              timely respond to requests from USAGM and its networks and grantees
              concerning same; and to carry out such other activities as deemed necessary to
              raise funds for the purposes described above, including solicitation and
              acceptance of gifts, grants, devises, bequests, and funds as may be donated or
              otherwise provided to the Corporation by any person, commensurate with the
              limitations set forth herein.

       2.3 Compliance
       The Corporation, in selecting Directors and Officers under these Bylaws, shall at all
       times select and provide for the election, resignation or removal of the members of its
       Board of Directors, and appoint and provide for the resignation or removal of its
       Officers, pursuant to and in compliance with the provisions of the Act, as it may be
       amended from time to time. The Corporation shall timely revise these Bylaws to reflect
       amendments to those provisions of the Act applicable to the Corporation’s affairs.

3.0 CORPORATE OFFICES
The principal office of the corporation shall be located in Washington, D.C. The Corporation
may have offices at such other places, both within and outside the District of Columbia, as the
Board of Directors may from time to time determine or the business of the Corporation may
require.

4.0 MEMBERSHIP
As a non-membership corporation, the Corporation shall have no members; and, to the extent
necessary or desirable, the Board of Directors shall exercise the rights and powers of members
as provided in applicable law.



5.0 GOVERNANCE STRUCTURE
The business and affairs of the Corporation shall be managed under the general direction of
the Board of Directors, which may exercise all such powers of the Corporation and do all such
lawful acts and things as are not prohibited by statute or by the Articles of Incorporation or
these Bylaws. The Directors shall act only as a Board of Directors, or as a committee thereof.


                                                                                             2
Case 1:20-cv-01710-BAH Document 4-8 Filed 06/25/20 Page 3 of 16




 5.1 Number of Directors
 The number of Directors shall be no fewer than three (3), but may be increased or
 decreased within the aforesaid limit from time to time, provided that no decrease shall
 have the effect of shortening the term of any incumbent Director.

 The initial Board of Directors shall consist of the persons who are named in the Articles
 of Incorporation of the Corporation, and said Directors, or their replacements in the
 event of a vacancy on the Board of Directors, shall hold office until the installation of
 the Directors elected in accordance with the provisions herein.

 5.2 Election of Directors
 Individuals shall be elected by the Board of Directors for three-year terms upon
 majority vote of the Board of Directors, or as may be authorized by 22 U.S.C. 6203 et
 seq. , with notice to and in consultation with the USAGM Advisory Board, the latter of
 which shall assess the individual’s potential promotion of and impact upon the mission
 and objectives set forth in Section 2.2.1, as they relate to USAGM and its networks and
 grantees. He or she shall hold office until the expiration of his or her term and until his
 or her successor is elected and qualified, or his or her earlier resignation or removal or
 or as may be authorized by 22 U.S.C. 6203 et seq.

 Any vacancy occurring on the Board of Directors due to removal or resignation may be
 filled by a majority vote of the remaining Directors. The Director so elected shall hold
 office for the remainder of his or her predecessor’s term or until his or her successor is
 elected and qualified or until his or her earlier resignation or removal.

 5.3 Resignation of Directors
 Any Director may resign at any time by delivering written notice to the Board of
 Directors, the Chair of the Board of Directors, or the Chief Executive Officer. A
 resignation is effective when the notice is delivered unless the notice specifies a later
 date.

 5.4 Committees of the Board of Directors
 The Board of Directors may from time to time designate two (2) or more Directors to
 serve on such committee or committees, both standing and ad hoc, as deemed
 necessary and proper. Such committees shall have the authorities provided in such


                                                                                         3
    Case 1:20-cv-01710-BAH Document 4-8 Filed 06/25/20 Page 4 of 16




     resolution but shall not exercise the authority of the Board of Directors in the
     management of the corporation. No committee shall have the power to amend the
     Articles of Incorporation or the Bylaws of the Corporation.

     The Board of Directors shall have the power at any time to (a) designate a member of
     any committee as the committee’s chairperson; (b) fill vacancies on any committee; (c)
     change the membership of any committee; or (d) discharge a committee. The
     resolution creating a committee shall specify whether it is a standing committee, and if
     not a standing committee, shall specify the time period during which the committee
     shall exist. The resolution creating a committee shall also establish the term of office
     of members of the committee, requirements for meetings of the committee, and shall
     establish the quorum necessary for it to take action.

            5.4.1 Audit Committee
            The Audit Committee shall be a standing committee of the Board of Directors.
            It shall be responsible for making recommendations to the Board of Directors
            regarding the Corporation’s integrity, financial credibility, and long-term
            viability, including the results of audits of the accounts of the Corporation
            performed in accordance with generally accepted auditing standards by
            independent certified or licensed public accountants. In consultation with the
            Vice President/Treasurer, the chair of the Audit Committee shall convene
            appropriate meetings. The Audit Committee shall have the power to adopt
            rules for the conduct of its business with respect to all matters not provided for
            in the Bylaws.

6.0 MEETINGS OF THE BOARD OF DIRECTORS

     6.1 Annual Meeting
     An annual meeting of the Board of Directors shall be held at the principal office of the
     Corporation, and at such time or other place as shall be determined by the Board of
     Directors and designated in the notice of the meeting. Meetings may be held within or
     without the District of Columbia.

     6.2 Regular Meetings
     Regular meetings of the Board of Directors shall be conducted on a quarterly basis or
     on such other basis as determined by the Directors. Meetings may be held within or


                                                                                           4
Case 1:20-cv-01710-BAH Document 4-8 Filed 06/25/20 Page 5 of 16




 without the District of Columbia.

 6.3 Agendas
 Wherever practicable, agendas for regular meetings shall be prepared and distributed
 electronically to each Director at least seven (7) days prior to each meeting. The Chief
 Executive Officer and President shall propose agenda items to the Chair. Individual
 Directors may designate agenda items and resolutions.

 6.4 Notice of Annual and Regular Meetings
 Notice of each annual and regular meeting of the Board of Directors stating its date,
 time, and place shall be provided to each Director personally, or by post, by overnight
 courier, by telephone, or by electronic mail at the street address, telephone number, or
 electronic mail address of corporate record. Such notice shall be provided not less than
 ten (10) days prior to the date of the meeting and need not specify the business to be
 transacted at or the purpose of the periodic meeting. Before or at any meeting of the
 Directors, any Director may, in writing, waive notice of such meeting and such waiver
 shall be deemed equivalent to a giving of notice. Attendance by a Director at an annual
 or regular meeting of the Board of Directors without objection shall be deemed as a
 waiver of notice by such Director.

 6.5 Special Meetings
 Special meetings of the Board of Directors may be called by the Chair or by one less
 than a majority of Directors then serving on the Board of Directors. With the exception
 of a special meeting conducted telephonically, as specified herein, such special
 meetings shall only be called upon no less than forty-eight (48) hours’ notice to each
 Director, which shall specify the date, time, and place of the meeting. Meetings may
 be held within or without the District of Columbia.

 6.6 Emergency Meetings
 Upon the occurrence of urgent circumstances and request of the Chair or one less than
 a majority of Directors, an emergency meeting may be convened upon twenty-four
 (24) hours’ notice by telephonic or electronic means to each Director, which shall
 specify the date, time, and place of the meeting. The emergency meeting may be
 conducted in person, by telephone, or other appropriate means, and may be held
 within or without the District of Columbia.



                                                                                       5
Case 1:20-cv-01710-BAH Document 4-8 Filed 06/25/20 Page 6 of 16



 6.7 Telephonic Meetings
 The Board of Directors, or any committee thereof, may conduct meetings
 telephonically, by means of conferencing equipment or similar systems by which all
 participants may be heard. Participation in such a meeting is equivalent to personal
 presence at such meeting.

 6.8 Action Without Meeting
 Directors may take action without a meeting if all Directors consent thereto in writing,
 and such consent shall constitute a unanimous vote. Record of such consent shall be
 filed by the Secretary with the minutes of proceedings of the Board of Directors in the
 books and records of the Corporation.

 6.9 Quorum
 At all meetings of the Directors, a majority of the Directors shall constitute a quorum
 for the transaction of any business, and the acts of a majority of the Directors present
 at a meeting at which a quorum is present shall be the acts of the Directors except as
 otherwise specified herein. If at any meeting of the Directors there be less than a
 quorum present, the majority of those Directors present may adjourn the meeting until
 a quorum can be present.

 6.10 Minutes
 The minutes and a record of any decisions made at a meeting of the Board of Directors
 shall be maintained by the Secretary and made available by same to all Directors
 before the next scheduled meeting of the Board of Directors.

 6.11 Compensation of Directors
 No compensation shall be provided to Directors for services rendered to or as
 members of the Board of Directors or its committees.

 6.12 Removal of Directors
 Any Director may be removed from office for cause by the vote of two-thirds (2/3) of
 those Directors present at a meeting of the Board of Directors at which a quorum is
 present, provided that all Directors, including the Director to be removed are provided




                                                                                        6
     Case 1:20-cv-01710-BAH Document 4-8 Filed 06/25/20 Page 7 of 16




       no less than ten (10) days’ notice of such meeting.

       6.13. Standard of Conduct for Directors
       Directors when discharging the duties of a Director shall act in good faith, in a manner
       reasonably believed to be in the best interests of the Corporation. Directors, when
       becoming informed in connection with their decision-making function or devoting
       attention to their oversight function, shall discharge their duties with the care that a
       person in a like position would reasonably believe appropriate under similar
       circumstances. In discharging Board or committee duties, Directors shall disclose
       information to the Board or a committee that is material to the discharge of the
       Directors’ decision-making or oversight functions; provided, however, that disclosure is
       not required to the extent that the Director reasonably believes that disclosing would
       violate a duty imposed by law, a legally enforceable obligation of confidentiality, or a
       professional ethics rule. Unless a Director has knowledge that makes reliance
       unwarranted, a Director when discharging the duties of a Director may rely on
       information, opinions, reports, or statements prepared or presented by officers,
       employees or volunteers of the Corporation whom the Director reasonably believes to
       be reliable and competent in the functions performed or the information or opinions
       provided, legal counsel, public accountants or other persons retained by the
       Corporation as to matters that the Director reasonably believes to be within the
       person’s professional or expert competence or as to which the person merits
       confidence, or a committee of the Board of Directors of which the Director is not a
       member if the Director reasonably believes the committee merits confidence.

7.0 OFFICERS
The Officers of the Corporation shall be the Chair of the Board of Directors, Chief Executive
Officer (“CEO”), President, Vice President/Treasurer, and General Counsel/Secretary
(collectively, the “Officers”), and such other officers as the Board of Directors, or the USAGM
Chief Executive Officer in accordance with the Act, may appoint.

In no event shall the positions of President and Treasurer be occupied simultaneously by the
same individual.

       7.1 Election and Term of Office
       The Chair shall be elected by majority vote of the Board of Directors at a duly called
       meeting at which a quorum is present. The Chair shall serve a term of two (2) years on
       a calendar year basis, and he or she shall hold office until his or her successor is elected

                                                                                                7
Case 1:20-cv-01710-BAH Document 4-8 Filed 06/25/20 Page 8 of 16




 and qualified or his or her earlier resignation or removal. In no event shall the position
 of Chair be filled by the same individual for more than two (2) consecutive terms.

 All other Officers shall be elected by majority vote of the Board of Directors at a duly
 called meeting at which a quorum is present or as may be authorized by 22 U.S. C. 6203
 et seq. Each Officer shall serve a term of three (3) years on a calendar year basis, and
 he or she shall hold office until his or her successor is elected and qualified or his or her
 earlier resignation or removal or as may be authorized by 22 U.S.C. 6203 et seq. There
 shall be no limitations on consecutive or total terms of office for such Officers.

 7.2 Powers and Duties
 The respective Officers shall have the powers and duties usually vested in such
 officers, including without limitation the following, and those that may be vested in
 them by the Board of Directors from time to time.

        7.2.1 Chair of the Board of Directors
        The Chair shall preside over all meetings of the Board of Directors; shall serve as
        a members of all standing committees of the Board of Directors; shall annually
        evaluate, in consultation with the Board, the performance of the CEO and shall
        exercise any other powers and discharge any other duties as vested in the Chair
        by the Board of Directors.

        7.2.2 Chief Executive Officer
        The CEO shall be responsible for implementing and sustaining medium- and
        long-term initiatives related to fundraising, grantmaking, external relations,
        partnerships, Corporate development, recruitment for the Board of Directors,
        and retention of subject matter experts to augment the work of such standing
        and ad hoc committees of the Board of Directors as may be established; shall
        serve as the primary liaison between the Board of Directors and the President,
        pursuant to the translation of qualitative plans and projects into actionable and
        quantitative executables; shall serve as the Corporation’s resource for
        maintaining cross-organizational cohesion and inclusiveness; shall provide
        suggestions for consideration of the Board of Directors nominees for the
        positions of Officers of the Corporation as well as succession planning; shall be
        responsible for Corporate strategy in conjunction with the President; and,
        subject to the limitations in this article, have exclusive authority over all hiring


                                                                                          8
Case 1:20-cv-01710-BAH Document 4-8 Filed 06/25/20 Page 9 of 16




       and employment decisions by the Corporation after taking into consideration
       any recommendations by the President ; and shall serve as a member of the
       USAGM International Coordinating Committee (or such successor coordinating
       committee that consists of representatives of Radio Free Asia, RFE/ RL,
       Incorporated, the Office of Cuba Broadcasting, the Voice of America, and
       USAGM).

       7.2.3 President
       The President shall exercise active and general management of the day-to-day
       affairs of the Corporation and ensuring the implementation of all resolutions
       and orders of the Board of Directors; shall be responsible for the recruitment,
       training and retention of staff and make recommendations for employment
       actions to the CEO; shall be responsible for developing corporate strategy and
       executing action plans in collaboration with the CEO; shall timely inform, either
       directly or through the CEO, as appropriate, the Board of Directors of such
       matters of significance to the Corporation that occur during the general
       management of its day-to-day affairs; shall seasonably inform the Board of
       Directors of the state and operations of the Corporation.

       7.2.4 Vice President/Treasurer
       The Vice President/Treasurer shall, in the absence or disability or pursuant to
       the removal or resignation of the President, exercise the powers and discharge
       the duties of the President as set forth herein, subject to the same limitations
       incumbent thereupon; shall serve as the Treasurer of the Corporation,
       overseeing and administering all financial affairs of the Corporation, including
       the administration and maintenance of all financial records and books of
       account and the means by which such books and records are kept and reported;
       shall prepare and recommend an annual budget of the Corporation for the
       consideration of and adoption by the Board of Directors; shall seasonably
       submit to the Board of Directors, or upon request of same, reports on the
       financial affairs and state of the Corporation; shall provide for the timely
       completion of all such audits as may be required by law or generally accepted
       accounting practices; and shall timely inform, either directly or through the
       Chair, as appropriate, the Board of Directors of such matters of significance to
       the Corporation that arise with respect to the discharge of the foregoing duties.



                                                                                      9
Case 1:20-cv-01710-BAH Document 4-8 Filed 06/25/20 Page 10 of 16




         7.2.5 General Counsel/Secretary
         The General Counsel/Secretary shall serve as chief legal officer for the
         Corporation; shall provide advice and counsel on such matters concerning the
         Corporation as may be referred to the General Counsel/Secretary by Directors,
         Officers, or the collective Board of Directors or its committees; shall attend each
         meeting of the Board of Directors and take the minutes thereof, maintaining
         the official record of same; shall issue the official notice of meetings of the
         Board of Directors as set forth herein; and shall timely inform, either directly or
         through the Chair, as appropriate, the Board of Directors of such matters of
         significance to the Corporation that arise with respect to the discharge of the
         foregoing duties, including matters of legal risk and regulatory compliance.

  7.3 Compensation of Officers
  The Board of Directors shall establish the annual rate of compensation for the CEO,
  which shall be paid from the Corporation’s operating funds. No other Officer shall be
  compensated for their service as an Officer of the Corporation, save reimbursement for
  reasonable costs and expenses incurred on behalf of the Corporation pursuant to the
  limitations set forth herein, provided, however, that such other Officers may be
  compensated for services rendered to the Corporation in their capacities as employees
  of the Corporation.

  7.4 Resignation of Officers
  Any Officer may resign at any time by delivering written notice to the Board of
  Directors, the Chair of the Board of Directors, or the Chief Executive Officer. A
  resignation is effective when the notice is delivered unless the notice specifies a later
  date. Acceptance by the Board of Directors of such resignation shall not be necessary
  to make it effective.

  7.5. Standard of Conduct for Officers
  Each officer of the Corporation shall discharge his or her duties in good faith, with the
  care an ordinarily prudent person in a like position would exercise under similar
  circumstances, and in a manner the officer reasonably believes to be in the best
  interests of the Corporation. Each officer shall inform his or her superior officer to
  whom the officer reports or the Board of Directors or a committee thereof of any
  information about the affairs of the Corporation known to the officer and within the
  scope of the officer’s functions, and known to the officer to be material to the superior


                                                                                        10
   Case 1:20-cv-01710-BAH Document 4-8 Filed 06/25/20 Page 11 of 16




     officer, Board or committee thereof. Each officer shall inform his or her superior
     officer, or another appropriate person within the Corporation, or the Board or a
     committee thereof, of any actual or probable material violation of law involving the
     Corporation, and any material breach of duty to the Corporation by an officer,
     employee, or agent of the Corporation that the officer believes has occurred or is likely
     to occur. When discharging his or her duties an officer who does not have knowledge
     that makes reliance unwarranted may rely on information, opinions, reports, or
     statements prepared or presented by officers or employees of the Corporation whom
     the officer reasonably believes to be reliable and competent in the functions
     performed or the information or opinions provided, or legal counsel, public
     accountants or other persons retained by the Corporation as to matters that the officer
     reasonably believes to be within the person’s professional or expert competence or as
     to which the person merits confidence.

8.0 FINANCIAL ADMINISTRATION AND FUNDRAISING

     8.1 Purpose of the Financial Assistance
     The Corporation shall have the power to make grants, contracts, cooperative
     agreements, contributions and to render other financial assistance for the purposes
     expressed in Section 2.0 of the Bylaws and in accordance with available financial
     resources as determined by the Vice President/Treasurer.

     8.2 Accounting Required
     The Board of Directors shall require that all grantees furnish a periodic accounting of
     sufficient detail and particularity to show that such funds were expended for the
     purposes that were approved by the Corporation. Pursuant to the Corporation’s
     receipt of grants or funds under the Act, the Corporation shall at all times comply with
     the following requirements set forth by USAGM:

          1. The activities of the Corporation as set forth in Section 2.2.1, and any Grant
             Agreement with USAGM, will be in compliance with USAGM grant
             administration and under the oversight of the USAGM Director of Internet
             Freedom.
          2. The Corporation shall furnish USAGM a quarterly accounting of all grant funds
             to ensure that such funds were expended appropriately and in support of the
             Agency’s mission to “inform, engage, and connect people around the world in
             support of freedom and democracy.”

                                                                                          11
    Case 1:20-cv-01710-BAH Document 4-8 Filed 06/25/20 Page 12 of 16




            3. The Corporation shall, upon request and at any time, furnish USAGM with an
               audit of any Corporate program expenditure.
            4. The Corporation shall at all times administer its funds in full compliance with
               and adherence to the terms of any grant agreement between the Corporation
               and USAGM, pursuant to full cooperation between same.
            5. The Corporation shall designate a liaison between the Corporation and
               USAGM, by and through the USAGM Director of Internet Freedom, who shall
               make regular recommendations to the Board of Directors regarding the ways
               in which the Corporation can support the efforts of USAGM journalists to
               disseminate, and its audiences to receive, international broadcasting
               consistent with the standards, principles, and goals of the Act.

       8.3 Restrictions on Contributions
       The Corporation retains complete control and discretion over the use of all
       contributions it receives. Contributions received by the Corporation from the
       solicitations for specific grants shall be regarded as for the use of Corporation and not
       for the organizations from which the funds were solicited. The Corporation refuses to
       accept contributions earmarked exclusively for allocation to one or more foreign
       organizations.

       8.4 Restrictions on Fundraising
       The Corporation shall not engage in any fundraising activities whatsoever unless such
       activities have been expressly approved in writing in advance by the Board of Directors.

       8.5 Records of Fundraising
       The Corporation shall, upon request, make available such records, documentation, and
       books of account concerning its fundraising activities to the USAGM Director of
       Internet Freedom for his or her inspection. The Corporation shall furnish an accounting
       of its fundraising activities to the USAGM Director of Internet Freedom on a quarterly
       basis.

9.0 CONFLICTS OF INTEREST TRANSACTIONS
In addition to any other policies as to conflict of interest transactions that the Corporation
may, from time to time, adopt, the Corporation shall, at a minimum, adhere to the following
procedures with respect to conflict of interest transactions: A contract or transaction
between the Corporation and one or more of its Directors, or officers or between the


                                                                                             12
    Case 1:20-cv-01710-BAH Document 4-8 Filed 06/25/20 Page 13 of 16




Corporation and any other entity in which one or more of its Directors, or officers are
Directors or officers, hold a similar position, or have a financial interest, shall not be void or
voidable solely for that reason, or solely because the Director, member of a designated body,
or officer is present at or participates in the meeting of the Board of Directors that
authorizes the contract or transaction, or solely because his or their votes are counted for
that purpose, if (1) the material facts as to the relationship or interest and as to the contract
or transaction are disclosed or are known to the Board of Directors and the Board in good
faith authorizes the contract or transaction by the affirmative votes of a majority of the
disinterested directors even though the disinterested directors are less than a quorum; or (2)
the contract or transaction is fair as to the Corporation as of the time it is authorized,
approved, or ratified by the Board of Directors. For purpose of this Article 9.0, common or
interested directors may be counted in determining the presence of a quorum at a meeting
of the Board that authorizes a contract or transaction specified in this Article.

Notwithstanding the foregoing, the appointment of a Federal official as Director or Officer by
the USAGM Chief Executive Officer shall not be deemed a conflict of interest, provided that
such appointment and service to the Corporation are authorized under the Act and related
provisions of law.

10.0 MAINTENANCE OF TAX-EXEMPT STATUS
The Corporation has been formed as a nonprofit corporation under District of Columbia law
for charitable, scientific, literary, or educational purposes within the meaning of Section
501(c)(3) of the Internal Revenue Code of 1986, as amended (or corresponding provision of
any future United States Internal Revenue law).

It shall be the duty of each Director and Officer to maintain the tax-exempt status of the
Corporation pursuant to the provisions of Section 501(c)(3) of the Internal Revenue Code of
1986 (or corresponding provision of any future United States Internal Revenue law) and its
regulations (as they now exist or as they may hereafter be amended). A willful violation of this
duty shall constitute a wrongful act or conduct subjecting the participating Director or Officer
to removal procedures as set forth in these Bylaws.

11.0 AMENDMENTS
An amendment to the Articles of Incorporation or these Bylaws may be adopted only after
Directors have been given ten (10) days’ notice of the content of the proposed amendment by
post, overnight courier, or electronic mail at the street address or electronic mail address of


                                                                                               13
    Case 1:20-cv-01710-BAH Document 4-8 Filed 06/25/20 Page 14 of 16




corporate record. The proposed amendment shall be adopted and implemented upon a two-
thirds (2/3) affirmative vote of the Board of Directors [then in office/ at duly called meeting at
which a quorum is present] or by unanimous consent.

12.0 INDEMNIFICATION, LIABILITY LIMITATION AND INSURANCE

       12.1 Indemnification
       Unless expressly prohibited by law, to the fullest extent permitted by law the
       Corporation shall fully indemnify any person made, or threatened to be made, a party
       to an action, suit or proceeding (whether civil, criminal, administrative or investigative)
       by reason of the fact that such person, or such person's testator or intestate, is or was
       a director, officer, employee or agent of the Corporation or serves or served any other
       enterprise at the request of the Corporation, against all expenses (including attorneys'
       fees), judgments, fines and amounts paid or to be paid in settlement incurred in
       connection with such action, suit or proceeding.

       12.2 Limitation of Liability for Volunteers and Employees
       Provided the corporation maintains liability insurance with a limit of coverage of not
       less than $200,000 per individual claim and $500,000 per total claims that arise from
       the same occurrence, officers, directors and other persons who perform services for
       the Corporation and who do not receive compensation other than reimbursement of
       expenses for those services ("volunteers") shall be immune from civil liability; except
       that the foregoing insurance requirements shall not be required if the Corporation is
       exempt from federal income taxes under Section 501(c)(3) of the Internal Revenue
       Code of 1986, as amended, and the Corporation has annual total functional expenses
       (exclusive of grants and allocations) of less than $100,000. Additionally, persons
       regularly employed to perform a service for a salary or wage ("employees") shall not be
       held personally liable in damages for any action or omission in providing services or
       performing duties on behalf of the corporation in an amount greater than the amount
       of total compensation (other than reimbursement of expenses) received during the
       twelve (12) months immediately preceding the act or omission for which liability was
       imposed. Regardless of the amount of liability insurance maintained, this limitation of
       liability for officers, directors, volunteers and employees shall not apply when the
       injury or damage was a result of such person’s willful misconduct, crime (unless the
       officer, director, volunteer or employee had reasonable cause to believe that the act
       was lawful), transaction that resulted in an improper personal benefit of money,


                                                                                              14
   Case 1:20-cv-01710-BAH Document 4-8 Filed 06/25/20 Page 15 of 16




      property or service to the officer, director, volunteer or employee, or act or omission
      that was not in good faith and was beyond the scope of authority of the Corporation
      pursuant to this applicable law or the corporate charter. This limitation of liability shall
      not apply to any licensed professional employee operating in his or her professional
      capacity. The Corporation is liable only to the extent of the applicable limits of
      insurance coverage it maintains.

      12.3 Insurance
      Notwithstanding any other provision in these Bylaws, including this Article 12.0, the
      Corporation shall purchase insurance on behalf of any individual who is or was a
      director or officer of the Corporation, or who, while a director or officer of the
      Corporation, serves or served at the Corporation’s request as director, officer, partner,
      employee, or agent of another entity (including, but not limited to an employee benefit
      plan), against liability asserted against or incurred by the individual in that capacity or
      arising from the individual’s status as a director or officer, whether or not the
      Corporation would otherwise have power to indemnify or advance expenses to the
      individual against the same liability under the District of Columbia Nonprofit
      Corporation Act of 2010 Act, as amended.

13.0 MISCELLANEOUS PROVISIONS

      13.1 Fiscal Year
      The fiscal year of the Corporation shall begin on the first day of October of every year,
      except that the first fiscal year of the Corporation shall begin as of the date of
      incorporation. The fiscal year provided for herein shall be subject to change by act of
      the Directors, should corporate practice subsequently dictate.

      13.2 Execution of Instruments
      All checks or demands for money and notes of the Corporation shall be signed by such
      Officer or Officers or such other person or persons as the Board of Directors may from
      time to time designate.

      13.3 Corporate Seal
      The Corporation may have a corporate seal of such design as the Board of Directors
      may prescribe. The General Counsel/Secretary shall have custody of the corporate seal
      and the authority to affix it to all instruments so requiring.


                                                                                              15
    Case 1:20-cv-01710-BAH Document 4-8 Filed 06/25/20 Page 16 of 16




       13.4. Director, Officer and Employee Representations.
       No Director, officer or employee of the Corporation (or any entity in which such person
       is in a position of authority such as an owner, officer or chief executive) is authorized to
       speak or take action on behalf of the Corporation without the prior specific
       authorization of the Chair of the Board of Directors (or his/her designee) or the CEO or
       President (or his/her/their designee). In addition, no such person(s) or entities are
       authorized to use the name or logo of the Corporation in conducting any non-
       Corporation business in any manner that suggests or reasonably may be interpreted to
       imply the approval by the Corporation without the prior specific authorization of the
       Chair of the Board of Directors (or his/her designee).

       13.5. Loans.
       The Corporation shall not lend money to or guarantee the obligations of a Director or
       officer.

14.0 CONTEST OF VALIDITY OF CORPORATE ACTIONS [OPTIONAL]
       In the event that any of the members of the Board of Directors, officers, or any other
       party or parties that are permitted by applicable law to be subject to this provision,
       seeks to contest or otherwise challenge the validity of any action taken by the
       Corporation or the Board of Directors, then to the fullest extent permitted by
       applicable law, such challenge shall be resolved as permitted by and in accordance with
       Section 20-401.22(c) of the District of Columbia Nonprofit Corporation Act of 2010, as
       amended, as follows: Such contest or other challenge of the validity of an action taken
       by the Corporation or the Board of Directors shall be submitted for final disposition to
       the Board of Directors who shall resolve such challenge by a majority vote of all of the
       then-existing members of the Board of Directors; and such disposition by the Board of
       Directors shall be final to the fullest extent permitted by applicable law.




                                                                                              16
